 



Exhibit 10(f)
Digi International Inc.
2000 Omnibus Stock Plan
as Amended and Restated as of
September 27, 2006
(effective as of November 27, 2006, subject to stockholder approval)
     1. Purpose. The purpose of the Digi International Inc. 2000 Omnibus Stock
Plan (the “Plan”) is to promote the interests of the Company and its
stockholders by providing key personnel of the Company and its Affiliates and
Outside Directors with an opportunity to acquire a proprietary interest in the
Company and reward them for achieving a high level of corporate performance and
thereby develop a stronger incentive to put forth maximum effort for the
continued success and growth of the Company and its Affiliates. In addition, the
opportunity to acquire a proprietary interest in the Company will aid in
attracting and retaining key personnel and Outside Directors of outstanding
ability.
     2. Definitions.
     2.1 The capitalized terms used elsewhere in the Plan have the meanings set
forth below.
     (a) “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Code
Sections 424(e) and (f), or any successor provisions, and, for purposes other
than the grant of Incentive Stock Options, any joint venture in which the
Company or any such “parent corporation” or “subsidiary corporation” owns an
equity interest.
     (b) “Agreement” means a written contract (i) consistent with the terms of
the Plan entered into between the Company or an Affiliate and a Participant and
(ii) containing the terms and conditions of an Award in such form and not
inconsistent with the Plan as the Committee shall approve from time to time,
together with all amendments thereto, which amendments may be unilaterally made
by the Company (with the approval of the Committee) unless such amendments are
deemed by the Committee to be materially adverse to the Participant and not
required as a matter of law.
     (c) “Award” or “Awards” means a grant made under the Plan in the form of
Restricted Stock, Options, Stock Appreciation Rights, Performance Units, Stock
or any other stock-based award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time or any successor statute.

1



--------------------------------------------------------------------------------



 



     (f) “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Plan Section 3.1 and constituted so as to
permit grants thereby to comply with Exchange Act Rule 16b-3 and Code
Section 162(m).
     (g) “Company” means Digi International Inc., a Delaware corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.
     (h) “Effective Date” means the date specified in Plan Section 12.1.
     (i) “Employee” means an employee (including an officer or director who is
also an employee) of the Company or an Affiliate.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time or any successor statute.
     (k) “Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act, as now in force and
in effect from time to time or any successor regulation.
     (l) “Fair Market Value” as of any date means, unless otherwise expressly
provided in the Plan:
     (i) the closing sale price of a Share on such date, or, if no sale of
Shares shall have occurred on that date, on the next preceding day on which a
sale of Shares occurred
     (A) on the composite tape for NASDAQ-listed shares, or
     (B) if the Shares are not quoted on the composite tape for NASDAQ-listed
shares, on the principal United States Securities Exchange registered under the
Exchange Act on which the Shares are listed, or
     (ii) if clause (i) is inapplicable, the mean between the closing “bid” and
the closing “asked” quotation of a Share on that date, or, if no closing bid or
asked quotation is made on that date, on the next preceding day on which a
closing bid and asked quotation is made, on the National Association of
Securities Dealers, Inc. Automated Quotations System or any system then in use,
or
     (iii) if clauses (i) and (ii) are inapplicable, what the Committee
determines in good faith to be 100% of the fair market value of a Share on that
date, using such criteria as it shall determine, in its sole discretion, to be
appropriate for valuation.

2



--------------------------------------------------------------------------------



 



     In the case of an Incentive Stock Option, if this determination of Fair
Market Value is not consistent with the then current regulations of the
Secretary of the Treasury, Fair Market Value shall be determined in accordance
with those regulations. The determination of Fair Market Value shall be subject
to adjustment as provided in Plan Section 16.
     (m) “Fundamental Change” means a dissolution or liquidation of the Company,
a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.
     (n) “Incentive Stock Option” means any Option designated as such and
granted in accordance with the requirements of Code Section 422 or any successor
provision.
     (o) “Insider” as of a particular date means any person who, as of that date
is an officer of the Company as defined under Exchange Act Rule 16a-1(f) or its
successor provision.
     (p) “Non-Employee Director” means a member of the Board who is considered a
non-employee director within the meaning of Exchange Act Rule 16b-3(b)(3) or its
successor provision and an outside director for purposes of Code Section 162(m).
     (q) “Non-Statutory Stock Option” means an Option other than an Incentive
Stock Option.
     (r) “Option” means a right to purchase Stock, including both Non-Statutory
Stock Options and Incentive Stock Options.
     (s) “Outside Director” means a director who is not an Employee.
     (t) “Participant” means a person or entity to whom an Award is or has been
made in accordance with the Plan.
     (u) “Performance Cycle” means the period of time as specified in an
Agreement over which Performance Units are to be earned.
     (v) “Performance Units” means an Award made pursuant to Plan Section 11.
     (w) “Plan” means this Digi International Inc. 2000 Omnibus Stock Plan, as
may be amended and in effect from time to time.
     (x) “Restricted Stock” means Stock granted under Plan Section 7 so long as
such Stock remains subject to one or more restrictions.

3



--------------------------------------------------------------------------------



 



     (y) “Section 16” or “Section 16(b)” means Section 16 or Section 16(b),
respectively, of the Exchange Act or any successor statute and the rules and
regulations promulgated thereunder as in effect and as amended from time to
time.
     (z) “Share” means a share of Stock.
     (aa) “Stock” means the common stock, par value $.01 per share, of the
Company.
     (bb) “Stock Appreciation Right” means a right, the value of which is
determined in relation to the appreciation in value of Shares pursuant to an
Award granted under Plan Section 10.
     (cc) “Subsidiary” means a “subsidiary corporation,” as that term is defined
in Code Section 424(f) or any successor provision.
     (dd) “Successor” with respect to a Participant means the legal
representative of an incompetent Participant, and if the Participant is deceased
the estate of the Participant or the person or persons who may, by bequest or
inheritance, or pursuant to the terms of an Award, acquire the right to exercise
an Option or Stock Appreciation Right or to receive cash and/or Shares issuable
in satisfaction of an Award in the event of the Participant’s death.
     (ee) “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions or terms and
conditions placed on Restricted Stock or any other Award are in effect.
     (ff) “Transferee” means any member of the Participant’s immediate family
(i.e., his or her children, step-children, grandchildren and spouse) or one or
more trusts for the benefit of such family members or partnerships in which such
family members are the only partners.
     2.2 Gender and Number. Except when otherwise indicated by the context,
reference to the masculine gender shall include, when used, the feminine gender
and any term used in the singular shall also include the plural.
     3. Administration and Indemnification.
     3.1 Administration.
     (a) The Committee shall administer the Plan. The Committee shall have
exclusive power to (i) make Awards, (ii) determine when and to whom Awards will
be granted, the form of each Award, the amount of each Award, and any other
terms or conditions of each Award consistent with the Plan, and (iii) determine
whether, to what extent and under what circumstances, Awards may be settled,
paid or exercised in cash, Shares or other Awards, or other property or

4



--------------------------------------------------------------------------------



 



canceled, forfeited or suspended. Each Award shall be subject to an Agreement
authorized by the Committee. A majority of the members of the Committee shall
constitute a quorum for any meeting of the Committee, and acts of a majority of
the members present at any meeting at which a quorum is present or the acts
unanimously approved in writing by all members of the Committee shall be the
acts of the Committee. Notwithstanding the foregoing, the Board shall have the
sole and exclusive power to administer the Plan with respect to Awards granted
to Outside Directors.
     (b) Solely for purposes of determining and administering Awards to
Participants who are not Insiders, the Committee may delegate all or any portion
of its authority under the Plan to one or more persons who are not Non-Employee
Directors.
     (c) To the extent within its discretion and subject to Plan Sections 15 and
16, other than price, the Committee may amend the terms and conditions of any
outstanding Award.
     (d) It is the intent that the Plan and all Awards granted pursuant to it
shall be administered by the Committee so as to permit the Plan and Awards to
comply with Exchange Act Rule 16b-3, except in such instances as the Committee,
in its discretion, may so provide. If any provision of the Plan or of any Award
would otherwise frustrate or conflict with the intent expressed in this
Section 3.1(d), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applicable to Insiders to the
extent permitted by law and in the manner deemed advisable by the Committee.
     (e) The Committee’s interpretation of the Plan and of any Award or
Agreement made under the Plan and all related decisions or resolutions of the
Board or Committee shall be final and binding on all parties with an interest
therein. Consistent with its terms, the Committee shall have the power to
establish, amend or waive regulations to administer the Plan. In carrying out
any of its responsibilities, the Committee shall have discretionary authority to
construe the terms of the Plan and any Award or Agreement made under the Plan.
     3.2 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified and held harmless by the Company,
to the extent permitted by law, against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act, made in good faith, under the Plan and
against and from any and all amounts paid by such person in settlement thereof,
with the Company’s approval, or paid by such person in satisfaction of any
judgment in any such action, suit or proceeding against such person, provided
such

5



--------------------------------------------------------------------------------



 



person shall give the Company an opportunity, at the Company’s expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
     4. Shares Available Under the Plan.
     (a) The number of Shares available for distribution under the Plan shall
not exceed 3,250,000* (subject to adjustment pursuant to Plan Section 16).
     (b) Any Shares subject to the terms and conditions of an Award under the
Plan that are not used because the terms and conditions of the Award are not met
may again be used for an Award under the Plan; provided however, that Shares
with respect to which a Stock Appreciation Right has been exercised whether paid
in cash and/or in Shares may not again be awarded under the Plan.
     (c) Any unexercised or undistributed portion of any terminated, expired,
exchanged, or forfeited Award, or any Award settled in cash in lieu of Shares
(except as provided in Plan Section 4(b)) shall be available for further Awards.
     (d) For the purposes of computing the total number of Shares granted under
the Plan, the following rules shall apply to Awards payable in Shares where
appropriate:
     (i) each Option shall be deemed to be the equivalent of the maximum number
of Shares that may be issued upon exercise of the particular Option;
     (ii) an Award (other than an Option) payable in some other security shall
be deemed to be equal to the number of Shares to which it relates;
     (iii) where the number of Shares available under the Award is variable on
the date it is granted, the number of Shares shall be deemed to be the maximum
number of Shares that could be received under that particular Award; and
     (iv) where two or more types of Awards (all of which are payable in Shares)
are granted to a Participant in tandem with each other, such that the exercise
of one type of Award with respect to a number of Shares cancels at least an
equal number of Shares of the other, each such joint Award shall be deemed to be
the equivalent of the maximum number of Shares available under the largest
single Award.
 

*   Includes 2,500,000 shares added to the Plan subject to stockholder approval.

6



--------------------------------------------------------------------------------



 



     Additional rules for determining the number of Shares granted under the
Plan may be made by the Committee as it deems necessary or desirable.
     (e) No fractional Shares may be issued under the Plan; however, cash shall
be paid in lieu of any fractional Share in settlement of an Award.
     (f) The maximum number of Shares that may be awarded to a Participant in
any calendar year in the form of Options is 250,000, the maximum number of
Shares that may be awarded to a Participant in any calendar year in the form of
Restricted Stock is 100,000, and the maximum number of Shares that may be
awarded to a Participant in any calendar year in the form of Stock Appreciation
Rights is 100,000.
     5. Eligibility. Participation in the Plan shall be limited to Employees and
to individuals or entities who are not Employees but who provide services to the
Company or an Affiliate, including services provided in the capacity of a
consultant, advisor or director. The granting of Awards is solely at the
discretion of the Committee, except that Incentive Stock Options may only be
granted to Employees. References herein to “employed,” “employment” or similar
terms (except “Employee”) shall include the providing of services in any
capacity or as a director. Neither the transfer of employment of a Participant
between any of the Company or its Affiliates, nor a leave of absence granted to
such Participant and approved by the Committee, shall be deemed a termination of
employment for purposes of the Plan.
     6. General Terms of Awards.
     6.1 Amount of Award. Each Agreement shall set forth the number of Shares of
Restricted Stock, Stock or Performance Units subject to the Agreement, or the
number of Shares to which the Option subject to the Agreement applies or with
respect to which payment upon the exercise of the Stock Appreciation Right
subject to the Agreement is to be determined, as the case may be, together with
such other terms and conditions applicable to the Award as determined by the
Committee acting in its sole discretion.
     6.2 Term. Each Agreement, other than those relating solely to Awards of
Shares without restrictions, shall set forth the Term of the Option, Stock
Appreciation Right, Restricted Stock or other Award or the Performance Cycle for
the Performance Units, as the case may be. Acceleration of the expiration of the
applicable Term is permitted, upon such terms and conditions as shall be set
forth in the Agreement, which may, but need not, include, without limitation,
acceleration in the event of the Participant’s death or retirement. Acceleration
of the Performance Cycle of Performance Units shall be subject to Plan
Section 11.2.
     6.3 Transferability. Except as provided in this Section, during the
lifetime of a Participant to whom an Award is granted, only that Participant (or
that Participant’s legal representative) may exercise an Option or Stock
Appreciation Right, or receive payment with respect to Performance Units or any
other Award. No Award of Restricted Stock (before the expiration of the
restrictions), Options, Stock Appreciation Rights or Performance Units or other
Award may be sold, assigned, transferred, exchanged or

7



--------------------------------------------------------------------------------



 



otherwise encumbered other than to a Successor in the event of a Participant’s
death or pursuant to a qualified domestic relations order as defined in the Code
or Title 1 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or the rules thereunder; any attempted transfer in violation of this
Section 6.3 shall be of no effect. Notwithstanding the immediately preceding
sentence, the Committee, in an Agreement or otherwise at its discretion, may
provide that the Award (other than Incentive Stock Options) may be transferable
to a Transferee if the Participant does not receive any consideration for the
transfer. Any Award held by a Transferee shall continue to be subject to the
same terms and conditions that were applicable to that Award immediately before
the transfer thereof to the Transferee. For purposes of any provision of the
Plan relating to notice to a Participant or to acceleration or termination of an
Award upon the death, disability or termination of employment of a Participant
the references to “Participant” shall mean the original grantee of an Award and
not any Transferee.
     6.4 Termination of Employment. Except as otherwise determined by the
Committee or provided by the Committee in an Agreement, in case of a
Participant’s termination of employment, the following provisions shall apply:
     (a) Options and Stock Appreciation Rights.

  (i)   If a Participant’s employment or other relationship with the Company and
its Affiliates terminates because of the Participant’s death, then any Option or
Stock Appreciation Right that has not expired or been terminated shall become
exercisable in full if the Participant’s employment or other relationship with
the Company and its Affiliates has been continuous between the date the Option
or Stock Appreciation Right was granted and a date not more than three months
prior to such death, and may be exercised by the Participant’s Successor at any
time, or from time to time, within one year after the date of the Participant’s
death.     (ii)   If a Participant’s employment or other relationship with the
Company and its Affiliates terminates because the Participant is disabled
(within the meaning of Section 22(e)(3) of the Code), then any Option or Stock
Appreciation Right that has not expired or been terminated shall become
exercisable in full if the Participant’s employment or other relationship with
the Company and its Affiliates has been continuous between the date the Option
or Stock Appreciation Right was granted and the date of such disability, and the
Participant or the Participant’s Successor may exercise such Option or Stock
Appreciation Right at any time, or from time to time, within one year after the
date of the Participant’s disability.     (iii)   If a Participant’s employment
terminates for any reason other than death or disability, then any Option or
Stock Appreciation Right that has not expired or been terminated shall remain
exercisable for three months after termination of the Participant’s employment,
but, unless

8



--------------------------------------------------------------------------------



 



      otherwise provided in the Agreement, only to the extent that such Option
or Stock Appreciation Right was exercisable immediately prior to such
Participant’s termination of employment; provided, however, that if the
Participant is an Outside Director, the Option or Stock Appreciation Right shall
remain exercisable until the expiration of the Term after such Outside Director
ceases to be a director of the Company but, unless otherwise provided in the
Agreement, only to the extent that such Option or Stock Appreciation Right was
exercisable immediately prior to such Outside Director ceasing to be a director.
    (iv)   Notwithstanding the foregoing Plan Sections 6.4(a)(i), (ii) and
(iii), in no event shall an Option or a Stock Appreciation Right be exercisable
after the expiration of the Term of such Award. Any Option or Stock Appreciation
Right that is not exercised within the periods set forth in Plan Sections 6.4
(i), (ii) and (iii), except as otherwise provided by the Committee in the
Agreement, shall terminate as of the end of the periods described in such
Sections.

     (b) Performance Units. If a Participant’s employment or other relationship
with the Company and its Affiliates terminates during a Performance Cycle
because of death or disability, or under other circumstances provided by the
Committee in its discretion in the Agreement or otherwise, the Participant,
unless the Committee shall otherwise provide in the Agreement, shall be entitled
to a payment with respect to Performance Units at the end of the Performance
Cycle based upon the extent to which achievement of performance targets was
satisfied at the end of such period (as determined at the end of the Performance
Cycle) and prorated for the portion of the Performance Cycle during which the
Participant was employed by the Company or its Affiliates. Except as provided in
this Section 6.4(b) or in the Agreement, if a Participant’s employment or other
relationship with the Company and its Affiliates terminates during a Performance
Cycle, then such Participant shall not be entitled to any payment with respect
to that Performance Cycle.
     (c) Restricted Stock Awards. Unless otherwise provided in the Agreement, in
case of a Participant’s death or disability, the Participant shall be entitled
to receive a number of Shares of Restricted Stock under outstanding Awards that
has been prorated for the portion of the Term of the Awards during which the
Participant was employed by the Company and its Affiliates, and, with respect to
such Shares, all restrictions shall lapse. Any Shares of Restricted Stock as to
which restrictions do not lapse under the preceding sentence shall terminate at
the date of the Participant’s termination of employment and such Shares of
Restricted Stock shall be forfeited to the Company.
     6.5 Rights as Stockholder. Each Agreement shall provide that a Participant
shall have no rights as a stockholder with respect to any securities covered by
an Award unless and until the date the Participant becomes the holder of record
of the Stock, if any, to which the Award relates.

9



--------------------------------------------------------------------------------



 



     7. Restricted Stock Awards.
     (a) An Award of Restricted Stock under the Plan shall consist of Shares
subject to restrictions on transfer and conditions of forfeiture, which
restrictions and conditions shall be included in the applicable Agreement. The
Committee may provide for the lapse or waiver of any such restriction or
condition based on such factors or criteria as the Committee, in its sole
discretion, may determine.
     (b) Except as otherwise provided in the applicable Agreement, each Stock
certificate issued with respect to an Award of Restricted Stock shall either be
deposited with the Company or its designee, together with an assignment separate
from the certificate, in blank, signed by the Participant, or bear such legends
with respect to the restricted nature of the Restricted Stock evidenced thereby
as shall be provided for in the applicable Agreement.
     (c) The Agreement shall describe the terms and conditions by which the
restrictions and conditions of forfeiture upon awarded Restricted Stock shall
lapse. Upon the lapse of the restrictions and conditions, Shares free of
restrictive legends, if any, relating to such restrictions shall be issued to
the Participant or a Successor or Transferee.
     (d) A Participant or a Transferee with a Restricted Stock Award shall have
all the other rights of a stockholder including, but not limited to, the right
to receive dividends and the right to vote the Shares of Restricted Stock.
     (e) No more than 1,000,000** of the total number of Shares available for
Awards under the Plan shall be issued during the term of the Plan as Restricted
Stock. This limitation shall be calculated pursuant to the applicable provisions
of Plan Sections 4 and 16.
     8. Other Awards. The Committee may from time to time grant Stock and other
Awards under the Plan including, without limitation, those Awards pursuant to
which Shares are or may in the future be acquired, Awards denominated in Stock
units, securities convertible into Stock and phantom securities. The Committee,
in its sole discretion, shall determine the terms and conditions of such Awards
provided that such Awards shall not be inconsistent with the terms and purposes
of the Plan. The Committee may, at its sole discretion, direct the Company to
issue Shares subject to restrictive legends and/or stop transfer instructions
that are consistent with the terms and conditions of the Award to which the
Shares relate. No more than 50,000 of the total number of Shares available for
Awards under the Plan shall be issued during the term of the Plan in the form of
Stock without restrictions.
 

**   Changed from 100,000, subject to stockholder approval.

10



--------------------------------------------------------------------------------



 



     9. Stock Options.
     9.1 Terms of All Options.
     (a) An Option shall be granted pursuant to an Agreement as either an
Incentive Stock Option or a Non-Statutory Stock Option. The purchase price of
each Share subject to an Option shall be determined by the Committee and set
forth in the Agreement, but shall not be less than the Fair Market Value of a
Share as of the date the Option is granted (except as provided in Plan
Sections 9.2 and 19).
     (b) The purchase price of the Shares with respect to which an Option is
exercised shall be payable in full at the time of exercise, provided that to the
extent permitted by law, the Agreement may permit some or all Participants to
simultaneously exercise Options and sell the Shares thereby acquired pursuant to
a brokerage or similar relationship and use the proceeds from the sale as
payment of the purchase price of the Shares. The purchase price may be payable
in cash, by delivery or tender of Shares having a Fair Market Value as of the
date the Option is exercised equal to the purchase price of the Shares being
purchased pursuant to the Option, or a combination thereof, as determined by the
Committee, but no fractional Shares will be issued or accepted. Provided,
however, that a Participant exercising a stock option shall not be permitted to
pay any portion of the purchase price with Shares if, in the opinion of the
Committee, payment in such manner could have adverse financial accounting
consequences for the Company.
     (c) Each Option shall be exercisable in whole or in part on the terms
provided in the Agreement. In no event shall any Option be exercisable at any
time after the expiration of its Term. When an Option is no longer exercisable,
it shall be deemed to have lapsed or terminated.
     9.2 Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:
     (i) the purchase price of each Share subject to an Incentive Stock Option
shall not be less than 100% of the Fair Market Value of a Share as of the date
the Incentive Stock Option is granted if this limitation is necessary to qualify
the Option as an Incentive Stock Option (except as provided in Plan Section 20);
     (ii) the aggregate Fair Market Value (determined as of the date the Option
is granted) of the Shares with respect to which Incentive Stock Options held by
an individual first become exercisable in any calendar year (under the Plan and
all other incentive stock option plans of the Company and its Affiliates) shall
not exceed $100,000 (or such other limit as may be required by the Code) if this
limitation is necessary to qualify the Option as an Incentive Stock Option and
to the extent an Option or Options granted to a Participant exceed this limit
the Option or Options shall be treated as a Non-Statutory Stock Option;

11



--------------------------------------------------------------------------------



 



     (iii) an Incentive Stock Option shall not be exercisable more than 10 years
after the date of grant (or such other limit as may be required by the Code) if
this limitation is necessary to qualify the Option as an Incentive Stock Option;
     (iv) the Agreement covering an Incentive Stock Option shall contain such
other terms and provisions that the Committee determines necessary to qualify
this Option as an Incentive Stock Option; and
     (v) notwithstanding any other provision of the Plan to the contrary, no
Participant may receive an Incentive Stock Option under the Plan if, at the time
the Award is granted, the Participant owns (after application of the rules
contained in Code Section 424(d), or its successor provision), Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or its Subsidiaries, unless (i) the exercise price for that Incentive
Stock Option is at least 110% of the Fair Market Value of the Shares subject to
that Incentive Stock Option on the date of grant and (ii) that Option is not
exercisable after the date five years from the date that Incentive Stock Option
is granted.
     10. Stock Appreciation Rights. An Award of a Stock Appreciation Right shall
entitle the Participant (or a Successor or Transferee), subject to terms and
conditions determined by the Committee, to receive upon exercise of the Stock
Appreciation Right all or a portion of the excess of (i) the Fair Market Value
of a specified number of Shares as of the date of exercise of the Stock
Appreciation Right over (ii) a specified price that shall not be less than 100%
of the Fair Market Value of such Shares as of the date of grant of the Stock
Appreciation Right. A Stock Appreciation Right may be granted in connection with
part or all of, in addition to, or completely independent of an Option or any
other Award under the Plan. If issued in connection with a previously or
contemporaneously granted Option, the Committee may impose a condition that
exercise of a Stock Appreciation Right cancels a pro rata portion of the Option
with which it is connected and vice versa. Each Stock Appreciation Right may be
exercisable in whole or in part on the terms provided in the Agreement. No Stock
Appreciation Right shall be exercisable at any time after the expiration of its
Term. When a Stock Appreciation Right is no longer exercisable, it shall be
deemed to have lapsed or terminated. Upon exercise of a Stock Appreciation
Right, payment to the Participant or a Successor or Transferee shall be made at
such time or times as shall be provided in the Agreement in the form of cash,
Shares or a combination of cash and Shares as determined by the Committee. The
Agreement may provide for a limitation upon the amount or percentage of the
total appreciation on which payment (whether in cash and/or Shares) may be made
in the event of the exercise of a Stock Appreciation Right.
     11. Performance Units.
     11.1 Initial Award.
     (a) An Award of Performance Units under the Plan shall entitle the
Participant or a Successor or Transferee to future payments of cash, Shares or a
combination of cash and Shares, as determined by the Committee, based upon the
achievement of pre-established performance targets. These performance targets

12



--------------------------------------------------------------------------------



 



may, but need not, include, without limitation, targets relating to one or more
of the Company’s or a group’s, unit’s, Affiliate’s or an individual’s
performance. The Agreement may establish that a portion of a Participant’s Award
will be paid for performance that exceeds the minimum target but falls below the
maximum target applicable to the Award. The Agreement shall also provide for the
timing of the payment.
     (b) Following the conclusion or acceleration of each Performance Cycle, the
Committee shall determine the extent to which (i) performance targets have been
attained, (ii) any other terms and conditions with respect to an Award relating
to the Performance Cycle have been satisfied and (iii) payment is due with
respect to an Award of Performance Units.
     11.2 Acceleration and Adjustment. The Agreement may permit an acceleration
of the Performance Cycle and an adjustment of performance targets and payments
with respect to some or all of the Performance Units awarded to a Participant,
upon the occurrence of certain events, which may, but need not include, without
limitation, a Fundamental Change, a recapitalization, a change in the accounting
practices of the Company, a change in the Participant’s title or employment
responsibilities, the Participant’s death or retirement or, with respect to
payments in Shares with respect to Performance Units, a reclassification, stock
dividend, stock split or stock combination as provided in Plan Section 16. The
Agreement also may provide for a limitation on the value of an Award of
Performance Units that a Participant may receive.
     12. Effective Date and Duration of the Plan.
     12.1 Effective Date. The Plan shall become effective as of November 6,
2000, provided that the Plan is approved by the requisite vote of stockholders
at the January 2001 Annual Meeting of Stockholders or any adjournment thereof.
     12.2 Duration of the Plan. The Plan shall remain in effect until all Stock
subject to it shall be distributed, all Awards have expired or lapsed, the Plan
is terminated pursuant to Plan Section 15, or November 27, 2016*** (the
“Termination Date”); provided, however, that Awards made before the Termination
Date may be exercised, vested or otherwise effectuated beyond the Termination
Date unless limited in the Agreement or otherwise. No Award of an Incentive
Stock Option shall be made more than 10 years after the Effective Date (or such
other limit as may be required by the Code) if this limitation is necessary to
qualify the Option as an Incentive Stock Option. The date and time of approval
by the Committee of the granting of an Award shall be considered the date and
time at which the Award is made or granted.
     13. Plan Does Not Affect Employment Status.
     (a) Status as an eligible Employee shall not be construed as a commitment
that any Award will be made under the Plan to that eligible Employee or to
eligible Employees generally.
 

***   Changed from November 6, 2010, subject to stockholder approval.

13



--------------------------------------------------------------------------------



 



     (b) Nothing in the Plan or in any Agreement or related documents shall
confer upon any Employee or Participant any right to continue in the employment
of the Company or any Affiliate or constitute any contract of employment or
affect any right that the Company or any Affiliate may have to change such
person’s compensation, other benefits, job responsibilities, or title, or to
terminate the employment of such person with or without cause.
     14. Tax Withholding. The Company shall have the right to withhold from any
cash payment under the Plan to a Participant or other person (including a
Successor or a Transferee) an amount sufficient to cover any required
withholding taxes. The Company shall have the right to require a Participant or
other person receiving Shares under the Plan to pay the Company a cash amount
sufficient to cover any required withholding taxes before actual receipt of
those Shares. In lieu of all or any part of a cash payment from a person
receiving Shares under the Plan, the Committee may permit the individual to
cover all or any part of the required withholdings through a reduction of the
number of Shares delivered or delivery or tender return to the Company of Shares
held by the Participant or other person, in each case valued in the same manner
as used in computing the withholding taxes under the applicable laws.
     15. Amendment, Modification and Termination of the Plan.
     (a) The Board may at any time and from time to time terminate, suspend or
modify the Plan. Except as limited in (b) below, the Committee may at any time
alter or amend any or all Agreements under the Plan to the extent permitted by
law.
     (b) No termination, suspension, or modification of the Plan will materially
and adversely affect any right acquired by any Participant or Successor or
Transferee under an Award granted before the date of termination, suspension, or
modification, unless otherwise agreed to by the Participant in the Agreement or
otherwise, or required as a matter of law; but it will be conclusively presumed
that any adjustment for changes in capitalization provided for in Plan
Sections 11.2 or 16 does not adversely affect these rights.
     16. Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123
(revised 2004)) that causes the per Share value of Shares to change, such as a
stock dividend, stock split, spin off, rights offering, or recapitalization
through a large, nonrecurring cash dividend, the Committee shall cause there to
be made an equitable adjustment to (i) the number and kind of Shares that may be
issued under the Plan, (ii) the limitations on the number of Shares that may be
issued to an individual Participant as an Option or a Stock Appreciation Right
in any calendar year or that may be issued in the form of Restricted Stock or
Shares without restrictions and (iii) the number and kind of Shares or, subject
to Plan Section 11.2, Performance Units, subject to and the exercise price (if
applicable) of any then outstanding Awards of Options, Stock Appreciation
Rights, Restricted Stock, Performance Units or any other Awards related to
shares of Stock (to the extent such other Awards would not otherwise
automatically adjust in the equity restructuring); provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such options to violate Section
422(b) of the Code or any successor

14



--------------------------------------------------------------------------------



 



provision; provided further, with respect to all Awards, no such adjustment
shall be authorized to the extent that such adjustment would cause the Awards to
be subject to adverse tax consequences under Section 409A of the Code. In the
event of any other change in corporate capitalization, such as a merger,
consolidation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), including a
Fundamental Change (subject to Plan Section 17), or any partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights. In either case, any
such adjustment shall be conclusive and binding for all purposes of the Plan.
Unless otherwise determined by the Committee, the number of Shares subject to an
Award shall always be a whole number. In no event shall an outstanding Option or
Stock Appreciation Right be amended for the sole purpose of reducing the
exercise price or grant price thereof.
     17. Fundamental Change. In the event of a proposed Fundamental Change, the
Committee may, but shall not be obligated to:
     (a) if the Fundamental Change is a merger or consolidation or statutory
share exchange, make appropriate provision for the protection of the outstanding
Options and Stock Appreciation Rights by the substitution of options, stock
appreciation rights and appropriate voting common stock of the corporation
surviving any merger or consolidation or, if appropriate, the parent corporation
of the Company or such surviving corporation; or
     (b) at least ten days before the occurrence of the Fundamental Change,
declare, and provide written notice to each holder of an Option or Stock
Appreciation Right of the declaration, that each outstanding Option and Stock
Appreciation Right, whether or not then exercisable, shall be canceled at the
time of, or immediately before the occurrence of the Fundamental Change in
exchange for payment to each holder of an Option or Stock Appreciation Right,
within ten days after the Fundamental Change, of cash equal to (i) for each
Share covered by the canceled Option, the amount, if any, by which the Fair
Market Value (as defined in this Section) per Share exceeds the exercise price
per Share covered by such Option or (ii) for each Stock Appreciation Right, the
price determined pursuant to Section 10, except that Fair Market Value of the
Shares as of the date of exercise of the Stock Appreciation Right, as used in
clause (i) of Plan Section 10, shall be deemed to mean Fair Market Value for
each Share with respect to which the Stock Appreciation Right is calculated
determined in the manner hereinafter referred to in this Section. At the time of
the declaration provided for in the immediately preceding sentence, each Stock
Appreciation Right and each Option shall immediately become exercisable in full
and each person holding an Option or a Stock Appreciation Right shall have the
right, during the period preceding the time of cancellation of the Option or
Stock Appreciation Right, to exercise the Option as to all or any part of the
Shares covered thereby or the Stock Appreciation Right in whole or in part, as
the case may be. In the event of a declaration pursuant to Plan Section 17(b),
each outstanding Option and Stock Appreciation Right granted pursuant to the
Plan that shall not have been exercised before the Fundamental Change shall be
canceled at the time of, or immediately before, the Fundamental Change, as
provided in the declaration.

15



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no person holding an Option or a Stock
Appreciation Right shall be entitled to the payment provided for in this Section
17(b) if such Option or Stock Appreciation Right shall have terminated, expired
or been cancelled. For purposes of this Section only, “Fair Market Value” per
Share means the cash plus the fair market value, as determined in good faith by
the Committee, of the non-cash consideration to be received per Share by the
stockholders of the Company upon the occurrence of the Fundamental Change.
     18. Prohibition on Repricing. Without the approval of the Company’s
stockholders, the Committee will not reprice, adjust or amend the exercise price
of any Option or the grant price of any Stock Appreciation Right previously
awarded, whether through amendment, cancellation and replacement grant or any
other means, except pursuant to Section 16 of the Plan in connection with an
equity restructuring, or pursuant to Section 17 of the Plan in connection with a
Fundamental Change, in order to prevent dilution or enlargement of the benefits,
or potential benefits intended to be provided under the Plan.
     19. Forfeitures. An Agreement may provide that if a Participant has
received or been entitled to payment of cash, delivery of Shares, or a
combination thereof pursuant to an Award within six months before the
Participant’s termination of employment with the Company and its Affiliates, the
Committee, in its sole discretion, may require the Participant to return or
forfeit the cash and/or Shares received with respect to the Award (or its
economic value as of (i) the date of the exercise of Options or Stock
Appreciation Rights, (ii) the date of, and immediately following, the lapse of
restrictions on Restricted Stock or the receipt of Shares without restrictions,
or (iii) the date on which the right of the Participant to payment with respect
to Performance Units vests, as the case may be) in the event of certain
occurrences specified in the Agreement. The Committee’s right to require
forfeiture must be exercised within 90 days after discovery of such an
occurrence but in no event later than 15 months after the Participant’s
termination of employment with the Company and its Affiliates. The occurrences
may, but need not, include competition with the Company or any Affiliate,
unauthorized disclosure of material proprietary information of the Company or
any Affiliate, a violation of applicable business ethics policies of the Company
or Affiliate or any other occurrence specified in the Agreement within the
period or periods of time specified in the Agreement.
     20. Corporate Mergers, Acquisitions, Etc. The Committee may also grant
Options, Stock Appreciation Rights, Restricted Stock or other Awards under the
Plan in substitution for, or in connection with the assumption of, existing
options, stock appreciation rights, restricted stock or other award granted,
awarded or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or a Subsidiary is a party.
The terms and conditions of the substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent as the Board at the time of the
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.
     21. Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board of Directors shall be deemed

16



--------------------------------------------------------------------------------



 



to be a trustee of any amounts to be paid under the Plan nor shall anything
contained in the Plan or any action taken pursuant to its provisions create or
be construed to create a fiduciary relationship between the Company and/or its
Affiliates, and a Participant or Successor or Transferee. To the extent any
person acquires a right to receive an Award under the Plan, this right shall be
no greater than the right of an unsecured general creditor of the Company.
     22. Limits of Liability.
     (a) Any liability of the Company to any Participant with respect to an
Award shall be based solely upon contractual obligations created by the Plan and
the Award Agreement.
     (b) Except as may be required by law, neither the Company nor any member of
the Board of Directors or of the Committee, nor any other person participating
in any determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken, or not taken, in good faith under the Plan.
     23. Compliance with Applicable Legal Requirements. No certificate for
Shares distributable pursuant to the Plan shall be issued and delivered unless
the issuance of the certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended and in effect from
time to time or any successor statute, the Exchange Act and the requirements of
the exchanges on which the Company’s Shares may, at the time, be listed.
     24. Deferrals and Settlements. The Committee may require or permit
Participants to elect to defer the issuance of Shares or the settlement of
Awards in cash under such rules and procedures as it may establish under the
Plan. It may also provide that deferred settlements include the payment or
crediting of interest on the deferral amounts.
     25. Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
     26. Beneficiary Upon Participant’s Death. To the extent that the transfer
of a Participant’s Award at his or her death is permitted under an Agreement, a
Participant’s Award shall be transferable at death to the estate or to the
person who acquires the right to succeed to the Award by bequest or inheritance.

17



--------------------------------------------------------------------------------



 



     27. Requirements of Law.
     (a) To the extent that federal laws do not otherwise control, the Plan and
all determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly.
     (b) If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not effect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

18